Exhibit 10.4

 

EXECUTION COPY

 

SEVENTH AMENDED AND RESTATED GUARANTY

 

This Seventh Amended and Restated Guaranty (as amended, supplemented or
otherwise modified in accordance with the terms hereof and in effect from time
to time, this “Guaranty”) is made as of the 17th day of November, 2011 by Bunge
Limited, a company incorporated under the laws of Bermuda (together with any
successors or assigns permitted hereunder, “BL” or “Guarantor”) to Cooperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York
Branch, in its capacity as the letter of credit agent under the Letter of Credit
Reimbursement Agreement (together with its successors and assigns, the “Letter
of Credit Agent”) for the benefit of the Letter of Credit Banks, JPMorgan Chase
Bank, N.A., in its capacity as the administrative agent under the Liquidity
Agreement (together with its successors and assigns, the “Administrative Agent”)
for the benefit of the Liquidity Banks and The Bank of New York Mellon (formerly
known as The Bank of New York), in its capacity as collateral agent under the
Security Agreement (the “Collateral Agent”) and as trustee (the “Trustee”) under
the Pooling Agreement.  This Guaranty amends and restates that certain Sixth
Amended and Restated Guaranty, dated as of June 11, 2007, by BL to the Letter of
Credit Agent, Administrative Agent, Collateral Agent and Trustee.

 

WITNESSETH:

 

WHEREAS, Bunge Asset Funding Corp. (“BAFC”) proposes from time to time to issue
its short-term promissory notes (the “Commercial Paper”) to be offered in the
commercial paper markets;

 

WHEREAS, BAFC proposes to fund advances under the Series 2000-1 VFC Certificate
from the proceeds of the Commercial Paper;

 

WHEREAS, BAFC is contemporaneously herewith entering into a Liquidity Agreement
with the financial institutions parties thereto (the “Liquidity Banks”) and the
Administrative Agent;

 

WHEREAS, BAFC is contemporaneously herewith entering into that certain Letter of
Credit Reimbursement Agreement with the Letter of Credit Agent and the Letter of
Credit Banks pursuant to which the Letter of Credit Banks will issue the Letter
of Credit for the benefit of the Administrative Agent, on behalf of the
Liquidity Banks;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Letter of Credit Reimbursement Agreement, the Liquidity
Agreement and each Supplement to the Pooling Agreement, and to the issuance of
the Letter of Credit.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                Definitions.

 

(a)                                  For all purposes of this Guaranty, except
as otherwise expressly provided herein or unless the context otherwise requires,
capitalized terms used herein shall have the meanings assigned to such terms in
Annex X (as amended, supplemented or otherwise modified and in effect from time
to time, “Annex X”) attached to the Fifth Amended and Restated Pooling
Agreement, dated as of June 28, 2004, among Bunge Funding, Inc., Bunge
Management Services, Inc., as Servicer and the Trustee (as amended, supplemented
or otherwise modified and in effect from time to time, the “Pooling Agreement”),
which is incorporated by reference herein.

 

(b)                                 Notwithstanding any other provision
contained herein or in the other Transaction Documents, all terms of an
accounting or financial nature used herein and in the other Transaction
Documents shall be construed, and all computations of amounts and ratios
referred to herein and in the other Transaction Documents shall be made, and
prepared:

 

(i)                                     in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 below (and all defined terms used
in the definition of any accounting term used in Section 8.2 below) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 7(a) below.  In the event of any
change after the date hereof in GAAP, and if such change would affect the
computation of any of the financial covenants set forth in Section 8.2 below,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Guaranty that would adjust such financial covenants in a
manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Guarantor’s
financial statements at the time, provided that, until so amended such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein; and

 

(ii)                                  without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of BLFC, BFE, BAFC, the Guarantor or any of their
Subsidiaries at “fair value”, as defined therein.

 

Section 2.                                Guaranty.  Subject to the terms and
conditions of this Guaranty, the Guarantor hereby unconditionally and
irrevocably guarantees (collectively, the “Guaranty Obligations”) (a) with
respect to Series 2000-1, (i) the punctual payment and reimbursement of all
Letter of Credit Obligations when due pursuant to the Letter of Credit
Reimbursement Agreement and the Letter of Credit, (ii) payments to fund or to
replenish the Reserve Account as provided in Section 5.8 of the Security
Agreement and (iii) the difference between (A) the

 

2

--------------------------------------------------------------------------------


 

amount payable to the Administrative Agent and the Liquidity Banks under the
Liquidity Agreement whether for principal, interest, fees or otherwise and (B)
the amount of payments made to BAFC under the Series 2000-1 VFC Certificate
which are available solely to make such payments due under the Liquidity
Agreement (provided, that to the extent such difference exists because of the
failure of an Obligor to promptly pay any amounts due and owing (or that would
be due and owing but for the occurrence of an Insolvency Event with respect to
such Obligor) with respect to any Loan, the Guarantor shall not be required to
make payments pursuant to this clause (iii) until the Obligor fails to make such
payments on such Loan for a period of eight (8) days or more), (b) with respect
to all Outstanding Series (including Series 2000-1), (i) the prompt and punctual
payment of all amounts due and owing in respect of Loans sold, transferred,
assigned or otherwise conveyed by the Sellers to the Company and by the Company
to the Trust to the extent the related Obligor has failed to pay such amounts
due and owing (or that would be due and owing but for the occurrence of an
Insolvency Event with respect to such Obligor) for a period of eight (8) days or
more, (ii) to the extent not timely paid, all fees, expenses and
indemnifications of the Trustee and the Collateral Agent owed by the Company
under the Pooling Agreement and the Security Agreement and owed by the Servicer
under the Pooling Agreement and the Servicing Agreement, and (iii) that there
will be a sufficient amount of each applicable Approved Currency available in
each Series Collection Subaccount (and each Series Currency Collection
Sub-subaccount) for the Trustee to make the distributions required pursuant to
subsections 3A.05(a) and 3A.05(b) of each Series Supplement, (c) with respect to
Series 2002-1, the prompt and punctual payment of all amounts due and owing by
BLFC in connection with the termination of a Hedge Agreement entered into by
BLFC and (d) with respect to Series 2003-1, the prompt and punctual payment of
all amounts due and owing by BFE in connection with the termination of a Hedge
Agreement entered into by BFE.  All payments by the Guarantor under this
Guaranty (i) with respect to Letter of Credit Obligations, shall be made to the
Letter of Credit Agent for disbursement pro rata to the Letter of Credit Banks
in accordance with their respective Letter of Credit Commitment Shares, (ii)
with respect to the Reserve Account, shall be deposited in the Reserve Account
for distribution in accordance with the Security Agreement, (iii) with respect
to the Series 2000-1 VFC Certificate, shall be deposited in the Cash Collateral
Account for distribution in accordance with the terms of the Security Agreement,
(iv) with respect to Loans, shall be made to the Trustee for deposit in the
Collection Account for distribution in accordance with the terms of the Pooling
Agreement and each Supplement, (v) with respect to amounts due the Trustee and
the Collateral Agent for payment of their fees, expenses and indemnities,
directly to the Trustee and the Collateral Agent at their Notice Address, (vi)
with respect to the amounts due under clause (b)(iii) above, shall be deposited
in the applicable Series Collection Subaccount (or applicable Series Currency
Collection Sub-subaccounts) for distribution in accordance with each Supplement,
(vii) with respect to the amounts due under clause (c) above, shall be deposited
in the Series 2002-1 Collection Subaccount (or applicable Series 2002-1 Currency
Collection Subaccount) for distribution in accordance with the Series 2002-1
Supplement, and (viii) with respect to the amounts due under clause (d) above,
shall be deposited in the Series 2003-1 Collection Subaccount (or applicable
Series 2003-1 Currency Collection Subaccount) for distribution in accordance
with the Series 2003-1 Supplement.

 

3

--------------------------------------------------------------------------------


 

Section 3.                                Guaranty Absolute.  The Guarantor
guarantees that the Guaranty Obligations will be paid, regardless of any
applicable law, regulation or order now or hereinafter in effect in any
jurisdiction affecting any of such terms or the rights of the Letter of Credit
Agent, the Administrative Agent, the Collateral Agent or the Trustee with
respect thereto.  The liability of the Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:

 

(a)                                  Any lack of validity or enforceability of
or defect or deficiency in the Letter of Credit Reimbursement Agreement, the
Liquidity Agreement, any other Transaction Document or any other agreement or
instrument executed in connection with or pursuant thereto;

 

(b)                                 Any change in the time, manner, terms or
place of payment of, or in any other term of, all or any of the Guaranty
Obligations, or any other amendment or waiver of or any consent to departure
from the Letter of Credit Reimbursement Agreement, the Liquidity Agreement, any
other Transaction Document or any other agreement or instrument relating thereto
or executed in connection therewith or pursuant thereto;

 

(c)                                  Any sale, exchange or non-perfection of any
property standing as security for the liabilities hereby guaranteed or any
liabilities incurred directly or indirectly hereunder or any setoff against any
of said liabilities, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranty Obligations;

 

(d)                                 The failure of the Letter of Credit Agent,
the Administrative Agent, the Collateral Agent or the Trustee to assert any
claim or demand or to enforce any right or remedy against the Company, BAFC or
any other Person hereunder or under the other Transaction Documents;

 

(e)                                  Any failure by BAFC or any other Program
Party in the performance of any obligation with respect to the Letter of Credit
Reimbursement Agreement, the Liquidity Agreement or any other Commercial Paper
Program Document;

 

(f)                                    Any change in the corporate existence,
structure or ownership of the Company, BAFC or any other Person, or any
insolvency, bankruptcy reorganization or other similar proceeding affecting the
Company, BAFC or any other Person or any of its assets or resulting in the
release or discharge of any of the Guaranty Obligations;

 

(g)                                 Any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Guarantor, the
Company, BAFC or any other Person (including any other guarantor) that is a
party to any document or instrument executed in respect of the Guaranty
Obligations; or

 

4

--------------------------------------------------------------------------------


 

(h)                                 Any law, regulation, decree or order of any
jurisdiction, or any other event, affecting any term of any Guaranty Obligations
or the Letter of Credit Agent’s, the Administrative Agent’s or the Trustees’
rights with respect thereto, including, without limitation: (A) the application
of any such law, regulation, decree or order, including any prior approval,
which would prevent the exchange of a currency other than Dollars for Dollars or
the remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (B) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any Governmental Authority thereof of any moratorium on, the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or (C) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives the Guarantor, the Company, BAFC or any
other Person of any assets or their use or of the ability to operate its
business or a material part thereof; or (D) any war (whether or not declared),
insurrection, revolution, hostile act, civil strife or similar events occurring
in such jurisdiction which has the same effect as the events described in clause
(A), (B) or (C) above (in each of the cases contemplated in clauses (A) through
(D) above, to the extent occurring or existing on or at any time after the date
of this Guaranty).

 

The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to the Company or BAFC, any repayment by BAFC to
the Letter of Credit Agent or the Letter of Credit Banks, the Administrative
Agent or the Liquidity Banks or the Collateral Agent (in each case, other than
the full and final payment of all of the Guaranty Obligations), any repayment by
the Company to the Investor Certificateholders (other than the full and final
payment of all amounts due and owing to such Investor Certificateholders),
allocation by the Letter of Credit Agent, the Letter of Credit Banks, the
Administrative Agent, the Liquidity Banks, the Collateral Agent or the Trustee
of any repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefore,
the release of any guarantor, surety or other Person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to the Company or BAFC.

 

Section 4.                                Waiver.  The Guarantor hereby waives
(a) promptness, diligence, notice of acceptance, presentment, demand, protest,
notice of protest and dishonor, notice of default, notice of intent to
accelerate, notice of acceleration and any other notice with respect to any of
the Guaranty Obligations and this Guaranty, (b) any requirement that the Letter
of Credit Agent, the Letter of Credit Banks, the Administrative Agent, the
Liquidity Banks, the Collateral Agent or the Trustee protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right or take any action against BAFC, the Company or any other Person or
entity or any collateral or that BAFC, the Company or any other Person or entity
be joined in any action hereunder, (c) the defense of the statute of limitations
in any action under this Guaranty or for the collection or performance of the
Guaranty Obligations, (d) any defense arising by reason of any lack of corporate
authority, (e) any defense based upon any

 

5

--------------------------------------------------------------------------------


 

guaranteed party’s errors or omissions in the administration of the Guaranty
Obligations except to the extent that any error or omission is caused by such
guaranteed party’s bad faith, gross negligence or willful misconduct, (f) any
rights to set-offs and counterclaims and (g) any defense based upon an election
of remedies which destroys or impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against the Company or BAFC or any other
obligor of the Guaranty Obligations for reimbursement; provided, however, that
the Guarantor and the Letter of Credit Agent hereby agree that, prior to the
Letter of Credit Agent seeking to enforce this Guaranty, the Letter of Credit
Agent shall have requested and received a certification from the Collateral
Agent that, after taking the action specified in subsections 5.2(a)(i)(B),
5.2(a)(v), 6.2(a)(i)(B) or 6.2(a)(v) of the Security Agreement, a deficiency
exists with respect to amounts then due and payable to the Letter of Credit
Banks and specifying the amount of such deficiency. No such certification shall
be necessary with respect to enforcement by the Administrative Agent, the
Collateral Agent or the Trustee.  All dealings between the Company, BAFC or the
Guarantor, on the one hand, and the Letter of Credit Agent, the Administrative
Agent, the Collateral Agent and the Trustee, on the other hand, shall likewise
be conclusively presumed to have been had or consummated in reliance upon this
Guaranty.  Should the Letter of Credit Agent, the Administrative Agent, the
Collateral Agent or the Trustee seek to enforce the obligations of the Guarantor
hereunder by action in any court, the Guarantor waives any necessity,
substantive or procedural, that a judgment previously be rendered against the
Company, BAFC or any other Person, or that any action be brought against the
Company, BAFC or any other Person, or that the Company, BAFC or any other Person
should be joined in such cause.  Such waiver shall be without prejudice to the
Letter of Credit Agent, the Administrative Agent, the Collateral Agent or the
Trustee at their option to proceed against the Company, BAFC or any other
Person, whether by separate action or by joinder.  The Guarantor further
expressly waives each and every right to which it may be entitled by virtue of
the suretyship law of the State of New York or any other applicable
jurisdiction.

 

Section 5.                                Several Obligations.  The obligations
of the Guarantor hereunder are separate and apart from the Company, BAFC or any
other Person (other than the Guarantor), and are primary obligations concerning
which the Guarantor is the principal obligor.  The Guarantor agrees that this
Guaranty shall not be discharged except by payment in full of the Guaranty
Obligations and complete performance of the obligations of the Guarantor
hereunder. The obligations of the Guarantor hereunder shall not be affected in
any way by the release or discharge of the Company or BAFC from the performance
of any of the Guaranty Obligations, whether occurring by reason of law or any
other cause, whether similar or dissimilar to the foregoing.

 

Section 6.                                Subrogation Rights.  If any amount
shall be paid to the Guarantor on account of subrogation rights at any time when
all the Guaranty Obligations shall not have been paid in full, such amount shall
be held in trust for the benefit of the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent and the Trustee in accordance with
their respective interests therein and shall forthwith be paid to the Letter of
Credit Agent, the Administrative Agent, the Collateral Agent and the Trustee to
be applied to the Guaranty Obligations in such order as specified in the
Security Agreement.  If (a) the Guarantor makes a payment to the Letter

 

6

--------------------------------------------------------------------------------


 

of Credit Agent, the Administrative Agent, the Collateral Agent or the Trustee
of all or any part of the Guaranty Obligations and (b) all the Guaranty
Obligations have been paid in full, the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent or the Trustee will, at the
Guarantor’s request, execute and deliver to the Guarantor appropriate documents,
without recourse and without representation or warranty of any kind whatsoever,
necessary to evidence the transfer by subrogation to the Guarantor of any
interest in the Guaranty Obligations resulting from such payment by the
Guarantor.  The Guarantor hereby agrees that it shall have no rights of
subrogation with respect to amounts due to the Letter of Credit Agent, the
Letter of Credit Banks, the Administrative Agent, the Liquidity Banks, the
Collateral Agent or the Trustee until such time as all obligations of BAFC to
the Secured Parties and of the Company or the Trust to the Trustee (for the
benefit of the Investor Certificateholders of all Outstanding Series) have been
paid in full and the Letter of Credit, the Liquidity Agreement and the Security
Agreement have been terminated.

 

Section 7.                                Representations and Warranties.  The
Guarantor hereby represents and warrants as follows:

 

(a)                                  Financial Condition.

 

(i)                                     The consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries as of December 31, 2010 and the
related consolidated statements of income for the fiscal year ended on such
date, reported on by the Guarantor’s independent public accountants, copies of
which have heretofore been furnished to the Trustee, the Administrative Agent
and the Letter of Credit Agent, are complete and correct, in all material
respects, and present fairly the financial condition of the Guarantor and its
consolidated Subsidiaries as at such date, and the results of operations for the
fiscal year then ended.  Such financial statements, including any related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the external
auditors and as disclosed therein, if any).

 

(ii)                                  Except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries had, at the date
of the most recent balance sheet referred to above, any material guarantee
obligation, contingent liability (as defined in accordance with GAAP), or any
long-term lease or unusual forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing statements or in the notes thereto,
except for guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.

 

(iii)                               During the period from December 31, 2010 to
and including the date hereof, except as disclosed in Schedule V attached
hereto, neither the Guarantor nor its consolidated Subsidiaries has sold,
transferred or otherwise disposed of any material part of its business or
property, nor has it

 

7

--------------------------------------------------------------------------------


 

purchased or otherwise acquired any business or property (including any capital
stock of any other Person) material in relation to the consolidated financial
condition of the Guarantor and its consolidated Subsidiaries at December 31,
2010.

 

(b)                                 No Change.  Since December 31, 2010, except
as disclosed in Schedule I hereof, there has been no development or event which
has had or could, in the Guarantor’s good faith reasonable judgment, reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Corporate Existence; Compliance with Law. 
The Guarantor and each of its Subsidiaries (i) is duly organized and validly
existing under the laws of the jurisdiction of its incorporation, (ii) has the
corporate power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect, and (iv) is in compliance with all Requirements of Law
and Contractual Obligations, except any non-compliance which could not
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Corporate Power; Authorization; Enforceable
Obligations.  The Guarantor and each of its Subsidiaries has the corporate power
and authority, and the legal right, to make, deliver and perform this Guaranty
and each of the other Transaction Documents to which such Person is a party and
to borrow thereunder and has taken all necessary corporate action to authorize
(i) the borrowings on the terms and conditions of the Transaction Documents to
which such Person is a party, (ii) the execution, delivery and performance of
this Guaranty and each of the other Transaction Documents to which it is a party
and (iii) the remittance of payments in the applicable Approved Currency of all
amounts payable hereunder and thereunder.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
under the Transaction Documents, the remittance of payments in the applicable
Approved Currency in accordance with the terms hereof and thereof or with the
execution, delivery, performance, validity or enforceability of this Guaranty
and each of the other Transaction Documents.  This Guaranty and each of the
other Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party have been duly executed and delivered on behalf of the
Guarantor and each of such Subsidiaries.  Each of this Guaranty and each of the
other Transaction Documents to which the Guarantor and/or any of its Subsidiares
are a party constitutes a legal, valid and binding obligation of the Guarantor
and each of such Subsidiaries enforceable against the Guarantor and each of such
Subsidiaries in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the

 

8

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law).

 

(e)                                  No Legal Bar.  The execution, delivery and
performance by the Guarantor of this Guaranty, and by it and each of its
Subsidiaries of the other Transaction Documents to which each such entity is a
party, the borrowings thereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation to which the Guarantor
or any of its Subsidiaries are a party or by which it or they are bound and will
not result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.

 

(f)                                    No Material Litigation.  Except as
disclosed in Schedule VI attached hereto, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Guarantor, threatened by or against the Guarantor or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to this Guaranty or the other Transaction Documents or any of
the transactions contemplated hereby or (b) which could reasonably be expected
to have a Material Adverse Effect.

 

(g)                                 Ownership of Property; Liens.  The Guarantor
and each of its Subsidiaries has good record and marketable title in fee simple
to, or a valid leasehold interest in, all its material real property, and good
title to, or a valid leasehold interest in, all its other material property
except for defects in title which would not have a Material Adverse Effect, and
none of the property is subject to any Lien that secures Secured Indebtedness,
other than a Lien that secures Permitted Secured Indebtedness or any other
Secured Indebtedness permitted under Section 8.2(a)(iv) of this Guaranty.

 

(h)                                 Environmental Matters.  The Guarantor and
its Subsidiaries have obtained all permits, licenses and other authorizations
that are necessary to operate their respective business and required under all
applicable Environmental Laws, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule II attached hereto, (i) Hazardous Materials have not at any time been
generated, used, treated or stored on, released or disposed of on, or
transported to or from, any property owned, leased, used, operated or occupied
by the Guarantor or any of its Subsidiaries or, to the best of the Guarantor’s
knowledge, any property adjoining or in the vicinity of any such property except
in compliance with all applicable Environmental Laws other than where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect and (ii) there are no past, pending or threatened (in writing)
Environmental Claims against the Guarantor or any of its Subsidiaries or any
property owned, leased, used, operated or occupied by the Guarantor or any of
its Subsidiaries that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  The operations of the Guarantor and
its Subsidiaries are in compliance in all material respects with all terms

 

9

--------------------------------------------------------------------------------


 

and conditions of the required permits, licenses, certificates, registrations
and authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     No Default.  Except with respect to the
Indebtedness set forth on Schedule III attached hereto, neither the Guarantor
nor any of its Subsidiaries is in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it is
bound in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Early Amortization Event or Potential Early Amortization
Event has occurred and is continuing.

 

(j)                                     Taxes.  Under the laws of Bermuda, the
execution, delivery and performance by the Guarantor of this Guaranty and by it
and each of its Subsidiaries (as the case may be) of the other Transaction
Documents to which they are a party and all payments of principal, interest,
fees and other amounts hereunder and thereunder are exempt from all income or
withholding taxes, stamp taxes, charges or contributions of Bermuda or any
political subdivision or taxing authority thereof, irrespective of the fact that
the Administrative Agent, the Letter of Credit Agent, any of the Letter of
Credit Banks or any of the Liquidity Banks may have a representative office or
subsidiary in Bermuda.  Except as otherwise provided herein or therein, the
Guarantor is validly obligated to make all payments due under this Guaranty and
each of its Subsidiaries is validly obligated to make all payments due under the
other Transaction Documents free and clear of any such tax, withholding or
charge so that the Investor Certificateholders, the Administrative Agent, the
Letter of Credit Agent, the Letter of Credit Banks and the Liquidity Banks shall
receive the amounts due as if no such tax, withholding or charge had been
imposed.

 

(k)                                  Pari Passu Status.  The obligations of the
Guarantor hereunder constitute direct, general obligations of the Guarantor and
rank at least pari passu (in priority of payment) with all other unsecured,
unsubordinated Indebtedness (other than any such Indebtedness that is preferred
by mandatory provision of law) of the Guarantor.

 

(l)                                     Purpose of Advances.  The proceeds of
each advance under the Investor Certificates shall be used by the Guarantor and
the Designated Obligors for their general corporate purposes.  Notwithstanding
the foregoing, any use of advances under the Investor Certificates as so
described in this subsection shall not affect the obligations of the Guarantor
hereunder.

 

(m)                               Information.  All information (including, with
respect to the Guarantor, without limitation, the financial statements required
to be delivered pursuant hereto), which has been made available to the Trustee,
the Administrative Agent, any Liquidity Bank, the Letter of Credit Agent or any
Letter of Credit Bank by or on behalf of the Guarantor in connection with the
transactions contemplated hereby and the other

 

10

--------------------------------------------------------------------------------


 

Transaction Documents is complete and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made;
provided, that, with respect to projected financial information provided by or
on behalf of the Guarantor, the Guarantor represents only that such information
was prepared in good faith by management of the Guarantor on the basis of
assumptions believed by such management to be reasonable as of the time made.

 

(n)                                 Designated Obligors.  On the date hereof, BL
directly or indirectly owns the percentage of the voting stock of each
Designated Obligor (other than BL) set forth on Schedule IV attached hereto.

 

(o)                                 Restrictions on Designated Obligors.  There
is no legal or regulatory restriction on the ability of any Designated Obligor
to pay dividends to the Guarantor out of earnings at such times as such
Designated Obligor is not deemed to be insolvent pursuant to the laws of its
jurisdiction of incorporation nor any legal or regulatory restriction preventing
the Guarantor from converting such dividend payments to an Approved Currency.

 

(p)                                 Federal Regulations.  No part of the
proceeds of any advances under the Investor Certificates will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States as now and from time to time
hereafter in effect.

 

(q)                                 Investment Company Act.  The Guarantor is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the 1940 Act.

 

(r)                                    Solvency.  The Guarantor is, individually
and together with its Subsidiaries, Solvent.

 

(s)                                  Consideration.  The Guarantor has received,
or will receive, direct or indirect benefit from the making of this Guaranty. 
The Guarantor has, independently and without reliance upon the Administrative
Agent, the Letter of Credit Agent or the Trustee and based on such documents and
information it has deemed appropriate, made its own credit analysis and decision
to enter into this Guaranty.

 

Section 8.                                Covenants.

 

8.1                                 Affirmative Covenants.  The Guarantor hereby
agrees that, so long as any Commercial Paper Holder Obligations or any Investor
Certificate remains outstanding and unpaid or any other amount is owing to any
Holder, the Administrative

 

11

--------------------------------------------------------------------------------


 

Agent, a Liquidity Bank, the Letter of Credit Agent or any Letter of Credit Bank
under the Transaction Documents:

 

(a)                                  Financial Statements.  The Guarantor shall
furnish to the Administrative Agent (who shall furnish a copy to each Liquidity
Bank), the Trustee and the Letter of Credit Agent (who shall furnish a copy to
each Letter of Credit Bank):

 

(i)                                     promptly after each annual meeting of
the Guarantor, but in any event within one hundred and twenty (120) days after
the end of each fiscal year of the Guarantor, a copy of the audited consolidated
balance sheet of the Guarantor and its consolidated Subsidiaries at the end of
such year and related audited consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, certified by independent
public accountants reasonably acceptable to the Administrative Agent and the
Letter of Credit Agent;

 

(ii)                                  as soon as available, but in any event not
later than sixty (60) days after the end of each of the first three quarters of
each fiscal year of the Guarantor, the unaudited consolidated balance sheet of
the Guarantor as at the end of such quarter and the related unaudited
consolidated statement of income for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures for the previous year, each in the form reasonably acceptable
to the Administrative Agent and the Letter of Credit Agent, certified by the
chief financial officer of the Guarantor; and

 

(iii)                               such additional financial and other
information as the Trustee, the Administrative Agent or the Letter of Credit
Agent may from time to time reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.

 

(b)                                 Quarterly Compliance Certificates.  The
Guarantor shall, within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year and one hundred and twenty (120) days after
the end of each fiscal year, furnish to the Trustee, the Administrative Agent
and the Letter of Credit

 

12

--------------------------------------------------------------------------------


 

Agent its certificate signed by its chief financial officer, treasurer or
controller stating that, to the best of such officer’s knowledge, during such
period the Guarantor has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Guaranty and the
other Transaction Documents and any other related documents to be observed,
performed or satisfied by it, and that such officer has obtained no knowledge of
any Early Amortization Event or Potential Early Amortization Event except as
specified in such certificate and showing in reasonable detail the calculations
evidencing compliance with the covenants in subsection 8.2(a).

 

(c)                                  Conduct of Business and Maintenance of
Existence.  The Guarantor shall, and shall cause each of the Designated Obligors
to:  (i) except as permitted by subsection 8.2(b), preserve, renew and keep in
full force and effect its corporate existence; and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except where the failure to maintain the
same would not have a Material Adverse Effect.

 

(d)                                 Compliance with Laws and Contractual
Obligations; Authorization.  The Guarantor shall, and shall cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law and
Contractual Obligations, except where failure to so comply would not have a
Material Adverse Effect, and the Guarantor shall obtain, comply with the terms
of and do all that is necessary to maintain in full force and effect all
authorizations, approvals, licenses and consents required in or by any
applicable laws and regulations to enable it lawfully to enter into and perform
its obligations under this Guaranty or to ensure the legality, validity,
enforceability or admissibility in evidence of this Guaranty and the other
Transaction Documents.

 

(e)                                  Maintenance of Property; Insurance.  The
Guarantor shall, and shall cause each of its Subsidiaries to, keep all property
useful and necessary in its business in good working order and condition, except
where failure to do so would not have a Material Adverse Effect; and maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are
customary for the Guarantor’s type of business.

 

(f)                                    Inspection of Property; Books and
Records.  The Guarantor shall, and shall cause each of the Designated Obligors
to, keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of the Trustee, the Administrative Agent, each Liquidity Bank,
the Letter of Credit Agent and each Letter of Credit Bank to visit and inspect
any of its properties and examine

 

13

--------------------------------------------------------------------------------


 

and make abstracts from any of its books and records at any time and as often as
may reasonably be desired, provided that the Trustee, the Administrative Agent,
each Liquidity Bank, the Letter of Credit Agent and each Letter of Credit Bank
has given reasonable prior written notice and the Trustee, the Administrative
Agent, each Liquidity Bank, the Letter of Credit Agent and each Letter of Credit
Bank has executed a confidentiality agreement reasonably satisfactory to the
Guarantor.

 

(g)                                 Notices.  The Guarantor shall give notice to
the Trustee, the Administrative Agent and the Letter of Credit Agent promptly
after becoming aware of the same, of (i) the occurrence of any Early
Amortization Event or Potential Early Amortization Event, including any steps
taken to remedy or mitigate the effect of such default; (ii) any changes in
taxes, duties or other fees of Bermuda or any political subdivision or taxing
authority thereof or any change in any laws of Bermuda, in each case, that may
affect any payment due under this Guaranty or the other Transaction documents;
(iii) any change in such Guarantor’s, BLFC’s or the Trust’s public or private
rating by S&P or Moody’s; and (iv) any development or event which has had, or
which the Guarantor in its good faith judgment believes will have, a Material
Adverse Effect.

 

(h)                                 Pari Passu Obligations.  The Guarantor shall
ensure that its obligations hereunder at all times constitute direct, general
obligations of the Guarantor ranking at least pari passu in right of payment
with all other unsecured, unsubordinated Indebtedness (other than Indebtedness
that is preferred by mandatory provisions of law) of the Guarantor.

 

(i)                                     Maintenance of Designated Obligors.  The
Guarantor will not and will not permit any of its Subsidiaries directly or
indirectly to convey, sell, transfer or otherwise dispose of, or grant any
Person an option to acquire, in one transaction or a series of transactions more
than 50% of the voting stock of a Designated Obligor (other than BL) unless such
conveyance, sale, transfer or disposition does not cause an Early Amortization
Event or Potential Early Amortization Event and either (i) such conveyance,
sale, transfer or disposition is among the Guarantor and its Subsidiaries or
(ii) (A) the Guarantor or such Subsidiary uses the net proceeds of such stock
conveyance, sale, transfer or disposition to repay in full the aggregate
principal and interest due and owing with respect to all Loans outstanding as to
which the Designated Obligor is the Obligor and (B) to the extent such net
proceeds exceed the amounts required to be paid pursuant to clause (A), the
Guarantor or such Subsidiary either (1) reinvests or enters into a contract to
reinvest all such excess net proceeds in productive replacement fixed assets of
a kind then used or usable in the business of the Guarantor or any of its
Subsidiaries or (2) uses such excess net proceeds to make payments on the
Guarantor’s or its Subsidiaries’ other Indebtedness.

 

14

--------------------------------------------------------------------------------


 

(j)                                     Payment of Taxes.  The Guarantor shall
pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and similar governmental
charges imposed on it, its incomes, profits or properties, except where (i) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves to the extent required by GAAP with respect
thereto have been provided on the books of the Guarantor or (ii) the nonpayment
of all such taxes, assessments and charges in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

 

(k)                                  Environmental Laws.  Unless, in the good
faith judgment of the Guarantor, the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Guarantor will comply in all
material respects, and cause each of its Subsidiaries to comply in all material
respects, with the requirements of all applicable Environmental Laws and will
immediately pay or cause to be paid all costs and expenses incurred in such
compliance, except such costs and expenses which are being contested in good
faith by appropriate proceedings if the Guarantor or such Subsidiary, as
applicable, is maintaining adequate reserves (in the good faith judgment of the
management of the Guarantor) with respect thereto in accordance with GAAP. 
Unless the failure to do so would not reasonably be expected to have a Material
Adverse Effect, the Guarantor shall not, nor shall it permit or suffer any of
its Subsidiaries to, generate, use, manufacture, refine, transport, treat,
store, handle, dispose of, transfer, produce or process Hazardous Materials
other than in the ordinary course of business and in material compliance with
all applicable Environmental Laws, and shall not, and shall not permit or suffer
any of its Subsidiaries to, cause or permit, as a result of any intentional or
unintentional act or omission on the part of the Guarantor or any Subsidiary
thereof, the installation or placement of Hazardous Materials in material
violation of or actionable under any applicable Environmental Laws onto any of
its property or suffer the material presence of Hazardous Materials in violation
of or actionable under any applicable Environmental Laws on any of its property
without having taken prompt steps to remedy such violation.  Unless its failure
to do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall, and shall cause each of its Subsidiaries to, promptly undertake
and diligently pursue to completion any investigation, study, sampling and
testing, as well as any cleanup, removal, remedial or other action required of
the Guarantor or any Subsidiary under any applicable Environmental Laws in the
event of any release of Hazardous Materials.

 

(l)                                     Amendments to Transaction Documents. 
The Guarantor shall not amend, supplement, waive or modify, or consent to any
amendment, supplement, waiver or modification of, any Transaction Document
except in accordance with the provisions of this Section 8.1(l).  Any provision
of any other

 

15

--------------------------------------------------------------------------------


 

Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Liquidity Banks; provided such amendment, waiver, supplement or restatement does
not (i) render the Series 2000-1 VFC Certificate subordinate in payment to any
other Series under the Trust or otherwise adversely discriminate against the
Series 2000-1 VFC Certificate relative to any other Series under the Trust,
(ii) reduce in any manner the amount of, or delay the timing of, distributions
which are required to be made on or in respect of the Series 2000-1 VFC
Certificate, (iii) change the definition of, the manner of calculating, or in
any way the amount of, the interest of BAFC in the assets of the Trust,
(iv) change the definitions of “Eligible Loan”, “Eligible Obligor”,
“Series 2000-1 Allocated Loan Amount”, “Series 2000-1 Invested Amount” or
“Series 2000-1 Target Loan Amount” or, to the extent used in such definitions,
other defined terms used in such definitions, (v) result in a Mandatory
Liquidation Event, (vi) amend Section 15 or 17 of this Guaranty, (vii) release
the Guarantor, (viii) change any provision of this Guaranty (other than as
described in clause (vi) or (vii) above) which adversely affects the rights or
interest of the Liquidity Banks under this Guaranty in any material respect,
(ix) change the ability of the Trustee to declare the Purchased Loans to be
immediately due and payable or the ability of the Administrative Agent or the
Majority Liquidity Banks to directly or indirectly require the Trustee to do so,
(x) increase the Series 2000-1 Maximum Invested Amount, or (xi) effect any
amendment that would cause or permit (1) the Series 2000-1 Invested Amount to
exceed the Series 2000-1 Maximum Invested Amount, (2) the Series 2000-1 Target
Loan Amount to exceed the Series 2000-1 Allocated Loan Amount or (3) the Credits
Outstanding to exceed the Aggregate Available Liquidity Commitment.  Any
amendment, waiver, supplement or restatement of a provision of a Transaction
Document (including any exhibit thereto) of the type described in (x) clauses
(i), (ii), (iii), (iv), (v), (viii), (ix), (x) or (xi) in the proviso above
shall require the written consent of the Administrative Agent acting at the
direction of the Majority Liquidity Banks, (y) clause (vi) above shall require
the written consent of the Administrative Agent acting at the direction of all
the Liquidity Banks, and (z) clause (vii) above shall require the written
consent of all the Secured Parties, with the exception of the Commercial Paper
Holders.

 

(m)                               ERISA.  The Guarantor shall give notice to the
Trustee, the Administrative Agent and the Letter of Credit Agent:

 

(i)                                     ERISA Events.  Promptly and in any event
within ten (10) days after the Guarantor or any of its ERISA Affiliates knows or
has reason to know that any ERISA Event has occurred, a statement of the chief
financial officer of the Guarantor or such ERISA Affiliate describing such ERISA
Event and the action, if any, that the Guarantor or such ERISA Affiliate has
taken and proposes to take with respect thereto;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  Plan Terminations.  Promptly and in any
event within two (2) Business Days after receipt thereof by the Guarantor or any
of its ERISA Affiliates, copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan; and

 

(iii)                               Multiemployer Plan Notices.  Promptly and in
any event within five (5) Business Days after receipt thereof by the Guarantor
or any of its ERISA Affiliates from the sponsor of a Multiemployer Plan, copies
of each notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by the Guarantor or any of its ERISA
Affiliates in connection with any event described in clause (A) or (B) above.

 

(iv)                              Additional Multiemployer Plan Notices. 
Promptly and in any event within five (5) Business Days after receipt thereof by
the Guarantor or any of its ERISA Affiliates, copies of (A) any documents
described in Section 101(k) of ERISA that the Guarantor or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan, and (B) any
notices described in Section 101(l) of ERISA that the Guarantor or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided,
that if the Guarantor or the applicable ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon the request of the Trustee, the Administrative Agent or
the Letter of Credit Agent, which request shall not be more frequent than once
during any twelve (12) month period, the Guarantor or applicable ERISA Affiliate
shall promptly make a request for such documents or notices and shall provide
copies of such documents and notices promptly and in any event within five
(5) Business Days after receipt thereof.

 

8.2                                 Negative Covenants.  The Guarantor hereby
agrees that, so long as any Commercial Paper Holder Obligations or any Investor
Certificate remains outstanding and unpaid or any other amount is owing to any
Holder, the Administrative Agent, any Liquidity Bank, the Letter of Credit Agent
or any Letter of Credit Bank under the Transaction Documents:

 

(a)                                  the Guarantor shall not at any time permit:

 

(i)                                     its Consolidated Net Worth (as
calculated at the end of each fiscal quarter of the Guarantor) to be less than
U.S.$4,000,000,000 (to be tested quarterly);

 

17

--------------------------------------------------------------------------------


 

(ii)                                  the ratio of its consolidated Adjusted Net
Debt to consolidated Adjusted Capitalization (each as calculated at the end of
each fiscal quarter of the Guarantor) to be greater than 0.635:1.0 (to be tested
quarterly);

 

(iii)                               the ratio of its total consolidated current
assets to total consolidated current liabilities, each as calculated at the end
of each fiscal quarter of the Guarantor and as determined in accordance with
GAAP, to be less than 1.1 to 1.0 (to be tested quarterly); and

 

(iv)                              the aggregate outstanding principal balance of
all Secured Indebtedness (excluding any Permitted Secured Indebtedness) incurred
by the Guarantor and its Subsidiaries to be greater than an amount equal to five
percent (5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries,
as calculated at the end of each fiscal quarter of the Guarantor and as
determined in accordance with GAAP (to be tested quarterly).

 

(b)                                 Limitation of Fundamental Changes.  The
Guarantor shall not enter into any transaction of merger, consolidation or
amalgamation (other than any merger or amalgamation of any Subsidiary with and
into the Guarantor so long as the Guarantor shall be the surviving, resulting or
continuing company) or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets.

 

(c)                                  Restrictions on Dividends or Loans by
Designated Obligors.  The Guarantor shall not permit any Designated Obligor to
enter into any agreement restricting the payment of dividends or the making of
loans by it to the Guarantor or to any other Designated Obligor, except that the
Guarantor may permit a Designated Obligor to be party to agreements (i) limiting
the payment of dividends by such Designated Obligor following a default or an
event of default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.

 

(d)                                 Loans.            Notwithstanding any
provision to the contrary set forth in the Transaction Documents (including,
without limitation, clause (s) of the definition of “Eligible Loan” in Annex X),
the Guarantor (i) shall not permit any Seller to sell, transfer, assign or
otherwise convey any Loan to the Company under the Sale Agreement that has a
maturity in excess of six (6) years and (ii) shall either cause a Seller, the
Company or the Trustee to demand repayment of

 

18

--------------------------------------------------------------------------------


 

all outstanding principal and accrued interest under each Loan or cause a Seller
to refinance such amounts by making a new Loan to the applicable Obligor within
six (6) years from the date of such Loan.

 

8.3                                 Use of Websites.

 

(a)                                  The Guarantor may satisfy its obligation to
deliver any public information to the Trustee, the Administrative Agent, the
Collateral Agent and the Letter of Credit Agent by posting this information onto
an electronic website designated by the Guarantor, the Administrative Agent and
the Letter of Credit Agent (the “Designated Website”) by notifying the Trustee,
the Administrative Agent, the Collateral Agent and the Letter of Credit Agent
(i) of the address of the website together with any relevant password
specifications and (ii) that such information has been posted on the website;
provided, that in any event the Guarantor shall supply the Trustee, the
Administrative Agent, the Collateral Agent and the Letter of Credit Agent with
one copy in paper form of any information which is posted onto the website.

 

(b)                                 The Administrative Agent and the Letter of
Credit Agent shall supply each Letter of Credit Bank and each Liquidity Bank
with the address of and any relevant password specifications for the Designated
Website following designation of that website by the Guarantor and the
Administrative Agent and the Letter of Credit Agent.

 

(c)                                  The Guarantor shall promptly upon becoming
aware of its occurrence notify the Trustee, the Administrative Agent, the
Collateral Agent and the Letter of Credit Agent if:

 

(i)                                     the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                  the password specifications for the
Designated Website change;

 

(iii)                               any new information which is required to be
provided under this Guaranty is posted onto the Designated Website;

 

(iv)                              any existing information which has been
provided under this Guaranty and posted onto the Designated Website is amended;
or

 

(v)                                 the Guarantor becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

19

--------------------------------------------------------------------------------


 

If the Guarantor notifies the Trustee, the Administrative Agent, the Collateral
Agent and the Letter of Credit Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Trustee, the Administrative Agent, the Collateral Agent and
the Letter of Credit Agent are satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

Section 9.                                Amendments.  No amendment or waiver of
any provision of this Guaranty nor consent to any departure by the Guarantor
therefrom shall in any event be effective unless such amendment or waiver shall
be in writing and signed by the Guarantor, the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent and the Trustee.  Such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 10.                          Notices, Etc.  All notices, demands,
instructions and other communications required or permitted to be given to or
made upon any Person pursuant hereto shall be in writing and shall be personally
delivered or sent by registered, certified or express mail, postage prepaid,
return receipt requested, by recognized overnight courier service or by
facsimile transmission, and shall be deemed to be given for purposes of this
Guaranty, in the case of a notice sent by registered, certified or express mail,
or by recognized overnight courier service, on the date that such writing is
actually delivered to the intended recipient thereof in accordance with the
provisions of this Section 10, or in the case of facsimile transmission, when
received and telephonically confirmed. Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this
Section 10, notices, demands, instructions and other communications in writing
shall be given to or made upon the subject parties at their respective Notice
Addresses (or to their respective facsimile transmission numbers) or at such
other address or number as any party may notify to the other parties in
accordance with the provisions of this Section 10.

 

Section 11.                          No Waiver; Remedies.  No failure on the
part of the Letter of Credit Agent, the Administrative Agent, the Collateral
Agent or the Trustee to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 12.                          Costs and Expenses.  The Guarantor agrees
to pay, and cause to be paid, on demand all costs and expenses actually incurred
by the Letter of Credit Agent, the Administrative Agent, the Collateral Agent
and the Trustee in connection with the enforcement of this Guaranty including,
without limitation, the fees and out-of-pocket expenses of outside counsel to
such Person with respect thereto. The agreements of the Guarantor contained in
this Section 12 shall survive the payment of all other amounts owing hereunder
or under any of the other Guaranty Obligations.

 

20

--------------------------------------------------------------------------------


 

Section 13.                          Separability.  Should any clause, sentence,
paragraph, subsection or Section of this Guaranty be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Guaranty, and the parties hereto
agree that the part or parts of this Guaranty so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom and the
remainder will have the same force and effectiveness as if such part or parts
had never been included herein; provided, however that the parties must receive
confirmation from the Rating Agencies that the invalid, unenforceable or void
portion of the Guaranty will not affect the rating of the Commercial Paper or
any Investor Certificates, as applicable.

 

Section 14.                          Captions.  The captions in this Guaranty
have been inserted for convenience only and shall be given no substantive
meaning or significance whatever in construing the terms and provisions of this
Guaranty.

 

Section 15.                          Successors and Assigns.  This Guaranty
shall (a) be binding upon the Guarantor and its successors and assigns and
(b) inure to the benefit of and be enforceable by the Letter of Credit Agent,
the Administrative Agent, the Collateral Agent and the Trustee and their
respective successors, transferees and assigns; provided, however, that any
assignment by the Guarantor of its obligations hereunder shall (i) be subject to
the prior written consent of all the Letter of Credit Banks and all of the
Liquidity Banks at their complete discretion, and (ii) only be made to a one
hundred percent (100%) owned Affiliate of the Guarantor; provided, further, that
if such assignment by the Guarantor materially affects the rights of the
Commercial Paper Holders or any Investor Certificateholders, then the Guarantor
must first receive confirmation from the Rating Agencies that such assignment
will not affect the rating of the Commercial Paper or any Investor Certificates,
as applicable.

 

Section 16.                          Limitation by Law.  All rights, remedies
and powers provided in this Guaranty may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions of this Guaranty are intended to be subject to all applicable
mandatory provisions of law which may be controlling and to be limited to the
extent necessary so that they will not render this Guaranty invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

Section 17.                          Substitution of Guaranty.  Subject to the
prior written consent of all the Letter of Credit Banks, all the Liquidity Banks
and Investor Certificateholders representing more than 50% of the Invested
Amount of each Outstanding Series (or, in the case of a Series having more than
one Class of Investor Certificates, Investor Certificateholders representing
more than 50% of the Invested Amount of each Class of such Series) at their
complete discretion, the Guarantor shall, during the term of this Guaranty, be
permitted at its option to provide collateral to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent and the Trustee or another form of
credit support as a substitute for its obligations under this Guaranty.  The
Guarantor agrees to execute whatever security or credit support documents the
Letter of Credit Agent, the Administrative Agent, the Collateral Agent and the
Trustee reasonably request in order to effectuate the provisions of this
Section 17.

 

21

--------------------------------------------------------------------------------


 

Section 18.                          GOVERNING LAW; FOREIGN PARTY PROVISIONS.

 

(a)                                  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF
NEW YORK).

 

(b)                                 Consent to Jurisdiction.  The Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York state or
U.S. federal court sitting in the Borough of Manhattan, The City of New York, in
any action or proceeding relating to its obligations, liabilities or any other
matter arising out of or in connection with this Guaranty or the Transaction
Documents.  The Guarantor hereby irrevocably agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state or U.S. federal court.  The Guarantor also hereby irrevocably waives, to
the fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.

 

(c)                                  Appointment of Agent for Service of
Process.  The Guarantor hereby (i) irrevocably designates and appoints its Chief
Financial Officer (from time to time) at its principal executive offices at 50
Main Street, White Plains, New York 10606 (the “Authorized Agent”), as its agent
upon which process may be served in any suit, action or proceeding related to
this Guaranty and represents and warrants that the Authorized Agent has accepted
such designation and (ii) agrees that service of process upon the Authorized
Agent and written notice of said service to the Guarantor mailed or delivered by
a recognized international courier service (with proof of delivery) to its
Assistant Secretary at its registered office at 2 Church Street, Hamilton,
Bermuda, shall be deemed in every respect effective service of process upon the
Guarantor in any such suit or proceeding.  The Guarantor further agrees to take
any and all action, including the execution and filing of any and all such
documents and instruments, as may be necessary to continue such designation and
appointment of the Authorized Agent in full force and effect so long as the
Guaranty is in existence.

 

(d)                                 Waiver of Immunities.  To the extent that
the Guarantor or any of its properties, assets or revenues may have or may
hereafter become entitled to, or have attributed to them, any right of immunity,
on the grounds of sovereignty, from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, or from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any jurisdiction in which proceedings may at any time be commenced, with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Guaranty or any Transaction Documents, the
Guarantor hereby irrevocably and

 

22

--------------------------------------------------------------------------------


 

unconditionally, to the extent permitted by applicable law, waives and agrees
not to plead or claim any such immunity and consents to such relief and
enforcement.

 

(e)                                  Foreign Taxes.  Any payments by the
Guarantor to the Administrative Agent, Letter of Credit Agent, Collateral Agent
or Trustee hereunder shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present and future income, stamp
or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereinafter imposed, levied, collected, withheld or
assessed by Bermuda or any other jurisdiction in which the Guarantor has an
office from which payment is made or deemed to be made, excluding (i) any such
tax imposed by reason of the Administrative Agent, the Letter of Credit Agent,
the Collateral Agent or the Trustee having some connection with any such
jurisdiction other than its participation as the Administrative Agent, the
Letter of Credit Agent, the Collateral Agent or the Trustee under the
Transaction Documents, and (ii) any income or franchise tax on the overall net
income of the Administrative Agent, the Letter of Credit Agent, the Collateral
Agent or the Trustee imposed by the United States or by the State of New York or
any political subdivision of the United States or of the State of New York on
the office of the Administrative Agent, the Letter of Credit Agent, the
Collateral Agent or the Trustee through which it is acting in connection with
this transaction (all such non-excluded taxes, “Foreign Taxes”).  If the
Guarantor is prevented by operation of law or otherwise from paying, causing to
be paid or remitting that portion of amounts payable hereunder represented by
Foreign Taxes withheld or deducted, then amounts payable under this Guaranty
shall, to the extent permitted by law, be increased to such amount as is
necessary to yield and remit to the Administrative Agent, the Letter of Credit
Agent, the Collateral Agent or the Trustee an amount which, after deduction of
all Foreign Taxes (including all Foreign Taxes payable on such increased
payments) equals the amount that would have been payable if no Foreign Taxes
applied.  Whenever any Foreign Taxes are payable by the Guarantor, as promptly
as possible thereafter the Guarantor shall send to the Administrative Agent for
its own account or for the account of the relevant Liquidity Bank, the Letter of
Credit Agent for its own account or for the account of the relevant Letter of
Credit Bank, the Trustee or the Collateral Agent, as the case may be, a
certified copy of an original official receipt received by the Guarantor showing
payment thereof, a copy of the tax return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent,
Letter of Credit Agent, the Trustee or the Collateral Agent, as applicable.  If
the Guarantor fails to pay any Foreign Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, the Letter of Credit
Agent, the Trustee or the Collateral Agent, as applicable, the required receipts
or other required documentary evidence, the Guarantor shall indemnify the
Administrative Agent, the Liquidity Banks, the Letter of Credit Agent, the
Letter of Credit Banks, the Trustee and the Collateral Agent for any incremental
taxes, interest or penalties that may become payable by any such Person as a
result of any such failure.

 

(f)                                    Judgment Currency.  The obligations of
the Guarantor in respect of any sum due to the Administrative Agent, the Letter
of Credit Agent, the Collateral Agent

 

23

--------------------------------------------------------------------------------


 

and the Trustee hereunder or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, the Guarantor as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Applicable Creditor
against such loss.  The obligations of the Guarantor contained in this
Section shall survive the termination of this Guaranty and the Transaction
Documents and the payment of all other amounts owing hereunder and thereunder.

 

Section 19.                          WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR FOR ANY
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN. 
THE GUARANTOR ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS
GUARANTY AND (C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS
RELATED TO THIS GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL ADVISERS AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS AFTER CONSULTATION WITH ITS LEGAL ADVISERS.  IN THE EVENT OF
ANY LEGAL PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT
OR FOR ANY TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE
FILED AS EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY JURY.

 

Section 20.                          Reinstatement.  This Guaranty shall be
reinstated to the extent of payments made to the Guarantor as reimbursement of
amounts advanced by the Guarantor hereunder.  The Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any part of any payment of principal of, or interest on, the
Guaranty Obligations is stayed, rescinded or must otherwise be restored by the
Letter of Credit Agent, the Administrative Agent, the Collateral Agent or the
Trustee upon the bankruptcy or reorganization of the Company, BAFC or any other
Person.

 

Section 21.                          JPMorgan Chase Conflict Waiver.  JPMorgan
Chase acts as Depositary, Administrative Agent, Liquidity Bank and may provide
other services or facilities from time to time (the “JPMorgan Chase Roles”). 
The Guarantor and each other party hereto acknowledges and consents to any and
all JPMorgan Chase Roles, waives any objections it may

 

24

--------------------------------------------------------------------------------


 

have to any actual or potential conflict of interest caused by JPMorgan Chase’s
acting as Administrative Agent, Depositary or as Liquidity Bank hereunder and
acting as or maintaining any of the JPMorgan Chase Roles, and agrees that in
connection with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain
from taking, any action which it in its discretion deems appropriate.

 

Section 22.                          Setoff.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of a Mandatory Liquidation Event or a Series 2000-1
Early Amortization Event, each Liquidity Bank and each Letter of Credit Bank is
hereby authorized at any time or from time to time, without notice to the
Guarantor or to any other Person, any such notice being hereby expressly waived
to the extent permitted by applicable law, to set off and to appropriate and
apply any and all deposits (general or special) and any other indebtedness at
any time held or owing by such Liquidity Bank or such Letter of Credit Bank, as
applicable, to or for the credit or the account of the Guarantor against and on
account of the obligations and liabilities of the Guarantor to such Liquidity
Bank or such Letter of Credit Bank, as applicable, under this Guaranty,
including, without limitation, all claims of any nature or description arising
out of or connected with this Guaranty, irrespective of whether or not such
Liquidity Bank or such Letter of Credit Bank, as applicable, shall have made any
demand hereunder and although said obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

 

If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
under this Guaranty upon its Liquidity Loans (other than payments received under
this Guaranty which represent payment of amounts owed pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04 of the Liquidity Agreement) in a greater
proportion than that received by any other Liquidity Bank, such Liquidity Bank
agrees, promptly upon demand, to purchase a portion of the Liquidity Loans held
by the other Liquidity Banks so that after such purchase each Liquidity Bank
will hold its ratable proportion of Liquidity Loans.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Seventh Amended and Restated
Guaranty to be duly executed by its officers thereunto duly authorized, as of
the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

BUNGE LIMITED,

 

a Bermuda company

 

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

 

Name:

Premchand Kanneganti

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ Carla Heiss

 

 

Name:

Carla Heiss

 

 

Title:

Assistant General Counsel and Secretary

 

[Signature Page to Seventh A&R Guaranty]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Material Developments

 

None

 

SI - 1

--------------------------------------------------------------------------------


 

Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in (i) the Guarantor’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2010, which was filed on
March 1, 2011 and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2011, which was filed on November 9, 2011.

 

SII - 1

--------------------------------------------------------------------------------


 

Schedule III

 

Defaulted Facilities

 

None

 

SIII - 1

--------------------------------------------------------------------------------


 

Schedule IV

 

Designated Obligors

 

Name

 

Percentage Directly or Indirectly
Owned by BL

 

Bunge Limited

 

—

 

Bunge Global Markets Inc.

 

100

%

Bunge N.A. Holdings, Inc.

 

100

%

Bunge North America, Inc.

 

100

%

Koninklijke Bunge B.V.

 

100

%

Bunge Argentina S.A.

 

100

%

Bunge S.A.

 

100

%

Bunge Fertilizantes International Limited

 

100

%

Bunge Alimentos S.A.

 

100

%

Bunge Fertilizantes S.A. (Brazil)

 

100

%

Bunge International Commerce Ltd.

 

100

%

Bunge Finance B.V.

 

100

%

 

SIV - 1

--------------------------------------------------------------------------------


 

Schedule V

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule V to the Guaranty hereby incorporates by reference all disclosure
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2010, which was filed on March 1, 2011 and (ii) the
Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2011, which was filed on November 9, 2011.

 

SV - 1

--------------------------------------------------------------------------------


 

Schedule VI

 

Material Litigation

 

This Schedule VI to the Guaranty hereby incorporates by reference all disclosure
related to legal proceedings set forth in (i) the Guarantor’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010, which was filed on
March 1, 2011 and (ii) the Guarantor’s Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2011, which was filed on November 9, 2011.

 

SVI - 1

--------------------------------------------------------------------------------